                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 19-cr-00365-JSW-1
                                                        Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE AS TO
                                                 v.                                          WHY SENTENCING SHOULD NOT BE
                                   9
                                                                                             CONTINUED
                                  10     ROBERT LEE HENDERSON,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The above captioned case is currently scheduled for sentencing on March 31, 2020. The

                                  14   parties are HEREBY ORDERED TO SHOW CAUSE why the Court should not continue these

                                  15   matters to May 5, 2020, or later, for the reasons articulated in General Order 72 regarding the

                                  16   COVID-19 outbreak. For those same reasons, the parties are HEREBY ORDERED TO SHOW

                                  17   CAUSE why the Court should not specifically find that due to the effect of the public health

                                  18   recommendations described in General Order 72 on the availability of counsel and court staff to be

                                  19   present in the courtroom, the ends of justice served by ordering the continuance outweigh the

                                  20   interest of the public and the defendant’s right to a speedy trial pursuant to 18 U.S.C. §

                                  21   3161(h)(7)(A). The parties’ responses to this Order to Show Cause shall be due by 1:00 p.m. on

                                  22   Monday March 23, 2020, and the Court would urge the parties to submit a joint response. If the

                                  23   parties can agree to continue the matter, a stipulation will suffice as a response.

                                  24          IT IS SO ORDERED.

                                  25   Dated: March 19, 2020

                                  26                                                     ______________________________________
                                                                                         JEFFREY S. WHITE
                                  27                                                     United States District Judge
                                  28   Cc: USPO Goldsberry
